Title: To James Madison from Rufus King, 21 April 1801 (Abstract)
From: King, Rufus
To: Madison, James


21 April 1801, London. No. 13. Transmits, by way of Samuel Sitgreaves, copies of his correspondence with Lord Hawkesbury. Believes a settlement of the debts owed to British merchants would have been already concluded had former ministry remained in office. Under Secretary Hammond has told him that he wished question of debts settled on terms mentioned in King’s dispatch no. 6. Addington has uniformly expressed favorable view of American conduct in present war and noted the importance to Britain of American friendship. Has received similar opinions from Lord St. Vincent, who called the proposed article on impressment “reasonable.” Committee of creditors will probably oppose terms, but British government may settle on principles that promote goodwill and harmony with U.S. Commends Sitgreaves for providing valuable advice on the issue of debts.
 

   
   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 9). RC 5 pp.; in a clerk’s hand, signed by King. Printed in King, Life and Correspondence of Rufus King, 3:434–36. Enclosures (38 pp.) include statements on proposed additions to Jay treaty, New Orleans commerce, impressment of seamen, and Maryland bank stock, as well as copies of King’s correspondence with George Hammond and lords Hawkesbury and Grenville from 25 Mar. 1799 to 15 Apr. 1801.


